Citation Nr: 0427722	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  He died in May 1994, following which his surviving 
spouse was awarded VA death pension benefits.  She continued 
to receive such benefits until the time of her death in 
August 2003.  The appellant in this matter is daughter of the 
veteran's spouse and she seeks accrued benefits on the basis 
of unreimbursed medical expenses paid by her mother prior to 
her death.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denying the appellant's claim for accrued 
benefits.  

Pursuant to her motion, this matter has been advanced on the 
Board's docket under 38 C.F.R. § 20.900(c) (2003), based on a 
showing of good cause.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
and its implementing regulations, has not been achieved in 
this instance.  Among other things, the VCAA redefined and 
expanded the obligations of VA with respect to its duties to 
assist and notify claimants.  In this matter, no attempt has 
been made to advise the appellant of the information and 
evidence needed to substantiate her claim of entitlement to 
accrued benefits and such duty is not satisfied solely 
through the RO's citation, without elaboration, of 38 C.F.R. 
§ 3.159 (2003) in a statement of the case furnished to the 
appellant in June 2004.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(c) (2003); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Corrective actions are thus in 
order, and the appellant is entitled to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process under Pelegrini v. Principi, 18 Vet.App.112 
(2004).  

In addition, it is evident that at least one of the medical 
expenses that the appellant seeks to have reimbursed in 
connection with her claim for accrued benefits is one based 
on the veteran's spouse payment for Medicare coverage during 
the period from January through July 2003.  This matter has 
not to date been addressed by the RO.  Generally, under 
38 U.S.C.A. § 5121 (West 2002), periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence on file on 
the date of death and due and unpaid for a period not to 
exceed two years, shall upon the death of such individual be 
paid to certain listed individuals.  Cf. Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651, 2656 
(eliminating the two-year limit for payment of accrued 
benefits for deaths occurring after December 16, 2003).  The 
question here is whether the award of death pension included 
an estimated sum for recurring monthly Medicare premiums, and 
whether, any increased amount from what was previously 
reported was recurring, predictable, or reasonably estimable 
so that the reported payment of $58.70 monthly as a Medicare 
premium could have been estimated with a reasonable degree of 
certainty by the RO from the information on file at the time 
of death or reasonably inferred therefrom.  See Conary v. 
Derwinski, 3 Vet.App. 109 (1992); VAOPGCPREC 12-94, 59 Fed. 
Reg. 54673 (1994); VAOPGCPREC 6-93, 59 Fed. Reg. 4752 (1994).  
Further action as to the foregoing is needed.

For the reasons noted, this matter is hereby REMANDED to the 
RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the appellant what information and 
evidence are still needed to substantiate 
her claim for accrued benefits, based on 
unreimbursed medical expenses paid by her 
deceased mother prior to her death in 
August 2003.  The appellant must be 
notified what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
she herself must submit.  The RO should 
also advise the appellant to submit all 
pertinent evidence not already on file 
that is held in her possession.  The RO 
should notify the appellant that, if 
requested, VA will assist her in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must ascertain whether the 
award of death pension made to the 
appellant's mother for the period from 
January 2003 to the date of death 
included an amount, estimated or 
otherwise, for Medicare premiums paid 
monthly during the relevant time period.  
It must also be determined by the RO 
whether the amount actually paid monthly 
for Medicare coverage during the period 
from January 2003 to the date of death 
was recurring, predictable, or as least 
readily estimable, such that the reported 
payment of $58.70 monthly as a Medicare 
premium could have been estimated with a 
reasonable degree of certainty from the 
information on file at the time of death 
or reasonably inferred therefrom.  

3.  Lastly, the RO must readjudicate the 
appellant's claim for accrued benefits, 
based all of the evidence of record and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the jurisprudence interpretive 
thereof.  In addition, such claim must be 
adjudicated in light of the holding in 
Conary; as well as VAOPGCPREC 12-94; 
VAOPGCPREC 6-93.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the appellant's due process 
rights and to obtain additional development.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




